Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Action is in response to the Request for Continued Examination filed May 26, 2021.  Claims 8 and 20 are canceled.  Claims 1-2, 4-5, 7, 9, 11-14, 16-17, 19, 21, 23-24 and 26 are amended.  Claims 1-2, 4-5, 7, 9-14, 16-17, 19 and 21-26 are currently pending and have been examined in the application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-5, 7, 9-14, 16-17, 19 and 21-26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-2, 4-5, 7, 9-14, 16-17, 19 and 21-26 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative independent claim 1 is directed towards a method, which falls within the four statutory categories of invention.
Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements, from a third party system, of an online system, by a third party system, specified by the third party system, of the online system, by the third party system, which are recited at a high level of generality and are merely the linking the use of the judicial exception to a particular technological environment or field of use.  See MPEP 2106.05(h).  Simply applying or linking the abstract idea to a generic computer system is not a practical application of the 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a third party system, and an online system amounts to no more than merely applying the exception using generic computer components and/or an attempt to limit the abstract idea to a particular technological environment1.  Merely using a computer as a tool to perform/apply an abstract idea does not provide an inventive concept, which would make the claim patent eligible.
	Likewise, dependent claims 2, 4-5, 7, 9-12, 25 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  For instance claim 25 is further directed to commercial interactions; it provides for receiving advertising information, 



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that claim 1 is integrated into a practical application for providing content creatives to users based moments in a hierarchy that have occurred for the users.  The Examiner respectfully disagrees.  The claim’s recited limitations entail commercial interactions that includes advertising, marketing or sales activities, and business relations, and thus fall under the abstract grouping of Certain Methods of Organizing Human Activity.  The recited limitations do not provide any additional elements besides using a computer as a tool to perform the abstract idea, which does not integrate the abstract idea into a practical application.  See 101 analysis above.  Furthermore, improving an advertisement selection process by using a hierarchical/ranking scheme, amounts to an improvement to an entrepreneurial scheme rather than an improvement to a technology or technical field.
	As such, the claims, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea 



Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571) 272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/E CARVALHO/
Primary Examiner, Art Unit 3622




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).